Per Curiam.
Raymond Gleason appeals his convictions and sentences for burglary of a dwelling and dealing in stolen property. We affirm on all issues raised by appellant, except we reverse and remand for a nunc pro tunc competency hearing. As the State concedes, the trial court failed to hold a competency hearing and make an independent determination of competency before trial. See Silver v. State , 193 So.3d 991, 994 (Fla. 4th DCA 2016).
Affirmed in part, Reversed in part, and Remanded.
Taylor, Ciklin and Conner, JJ., concur.